UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4437



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHELLE DENISE JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-02-273)


Submitted:   October 17, 2003          Decided:     December 15, 2003


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P., Charleston,
West Virginia, for Appellant. Kasey Warner, United States Attorney,
Stephanie L. Haines, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michelle Denise Jones appeals her conviction and twenty-four

month sentence imposed for possession of marijuana with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1) (2000).      Jones

contends that the district court abused its discretion by refusing

to accept her plea of nolo contendere. After careful consideration

of the record, we find no abuse of the district court’s broad

discretion.   See Fed. R. Crim. P. 11(a)(1), (3); United States v.

Dorman, 496 F.2d 438, 440 (4th Cir. 1974).       We therefore affirm

Jones’ conviction and sentence.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2